Citation Nr: 1807277	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
It appears VA treatment records are missing.  Specifically, the Veteran was admitted to the Audie L. Murphy VA Medical Center (VAMC) for five days in April 2014 following a suicide attempt.  See September 2014 Statement in Support of Claim.  Contemporaneous VA treatment records reference this admission, but the treatment records from this time have not been associated with the claims file.

At the January 2017 Board hearing, the Veteran testified that his PTSD has increased in severity since his December 2013 VA examination.  See January 2017 Hearing Transcript.  Additionally, the Veteran requested to undergo a new VA examination to address the nature and severity of his service-connected PTSD.  Id.  Accordingly, a new VA examination should be conducted.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2015, forward. 

Further, request all treatment records associated with the Veteran's April 2014 hospitalization at the Audie L. Murphy VAMC.

2.  Ensure that all records from the Veteran's VA Vocational Rehabilitation file/claim have been associated with the file.  See Veteran's Educational/Vocational Counseling Application, received February 8, 2017, and Application for Vocational Rehabilitation, received July 25, 2017.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  Appropriate DBQs should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




